Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 1 of 22 PageID #: 815




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 MAKSIM SHERMAN,
                                                                 MEMORANDUM & ORDER
                           Plaintiff,                            16-CV-1416 (DRH)(AYS)
         -against-

 COUNTY OF NASSAU, and POLICE
 OFFICER DAVID J. McGARRIGLE,

                            Defendants.
 -------------------------------------------------------X

 APPEARANCES:

 For Plaintiff:
 McManus Ateshoglou Aiello & Apostololakus PLLC
 44 Wall Street, 25th Floor
 New York, New York 10005
 By: Philip V. Aiello, Esq.


 For Defendants:
 Jared A. Kasschau
 Nassau County Attorney
 H. Lee Dennison Building
 One West Street
 Mineola, New York 11501
 By: Spencer D. Shariro, Esq.



 HURLEY, Senior District Judge:

         At the conclusion of the trial of this matter, the jury returned a verdict in

 favor of the plaintiff Maksim Sherman (“Plaintiff” or “Sherman”) and against

 defendant Police Officer David J. McGarrigle (“Defendant” or “McGarrigle”) on each

 of the claims presented, viz. federal civil rights claim for excessive force and state

 law claims for assault and battery. They awarded Sherman $100,000.00 in

                                                  Page 1 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 2 of 22 PageID #: 816




 compensatory damages together with $1,000,000.00 via a punitive damages

 assessment. Presently before the Court is Defendant’s post-trial motion seeking

 judgment as a matter of law or a new trial, pursuant to Federal Rules of Civil

 Procedure 50(b) and 59. For the reasons set forth below, the motion is granted in

 part and denied in part.

                                    BACKGROUND

         This case arises out of an incident on April 1, 2015 in East Meadow, New

 York.

 I.      The Trial Testimony

         Four witnesses testified at the trial; their testimony is summarized below.

         A.    Veronica Ritter’s Testimony

         Veronica Ritter (“Veronica”) was living with her parents and sister, Tatiana,

 on April 1, 2015. That night she awoke to the sounds of Tatiana “screaming” outside

 her window. She looked out and saw Tatiana and Sherman. Veronica learned that

 her mother had already called the police. Looking out the living room window, both

 Veronica and her mother saw two police officers arrive. The two then exited the

 house with Veronica going towards Sherman and her mother going towards

 Tatiana. (Tr. at 35-38, 45-46.)

         During the entire time she was outside, Veronica had Sherman in her sights

 yet never saw him strike, push, or jump on either officer; nor did she see him flail

 his arms or obstruct the actions of the police officers. She saw McGarrigle hit

 Plaintiff at least once with a baton and throw him on the car to handcuff him. She



                                       Page 2 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 3 of 22 PageID #: 817




 never saw Plaintiff hit his head on the curb. After Plaintiff was hit on the head,

 Veronica jumped onto McGarrigle’s back. During this time, her mother was

 recording the incident on her phone but when back-up officers arrived, they ripped

 the phone out of her hand. The phone has not been returned. (Id. at 38-43, 48-49.)

         B.    Plaintiff’s Testimony

         On the evening in question, Plaintiff went to a bar in New York to meet his

 then girlfriend Tatiana Ritter (“Tatiana”); she was intoxicated when he arrived.

 Plaintiff had one drink before the two of them left the bar about 11:00 – 11:30 pm so

 Plaintiff could drop Tatiana off at her home in East Meadow. They had “a mild

 argument in the car about her behavior.” (Tr. at 52-56.)

         Upon arriving at Tatiana’s house, Plaintiff parked in front. Tatiana “got out

 of the car and she was ready to leave. Next thing you know she got really upset and

 jumped back into the car and started screaming.” (Tr. at 56.) In an attempt to

 diffuse the situation, Sherman exited the car, but Tatiana followed him, screaming.

 (Id.)

         McGarrigle was the first police officer to arrive at the scene. With both

 McGarrigle and Sherman standing on the driver’s side of the car, McGarrigle asked

 Sherman for identification and Sherman complied. Neither Sherman nor

 McGarrigle raised their voices. McGarrigle told Sherman he could leave. (Id. at 57.)

         While Plaintiff and Defendant were speaking, Police Officer Acquilino

 (“Acquilino”) arrived and attempted to calm Tatiana down, to no avail; Tatiana

 became increasingly agitated. Acquilino placed his left hand on Tatiana, indicating



                                        Page 3 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 4 of 22 PageID #: 818




 for her to “calm down,” but Tatiana continued to yell loudly. Sherman observed

 Acquilino’s “right hand . . . almost going back as if he was going to hit her.”

 Sherman “had no idea he was going to arrest her. To [him] it looked like he was

 going to punch her.” (Id. at 58-62.)

       In order to shield her, Sherman turned towards Tatiana with his hands up

 and out to demonstrate he had nothing in them. Sherman never made physical

 contact with either officer; as soon as he turned, he was struck on the top of the

 head twice. He then dropped himself on the hood of the car; as result the hood was

 covered in blood from a gushing wound. McGarrigle then knocked Sherman’s knees

 to drop him; Sherman fell on to his buttocks and McGarrigle handcuffed him.

 McGarrigle laughed when Sherman asked why he struck him. Sherman went via

 ambulance to a hospital where he had x-rays and a CAT scan of his head and was

 given a tetanus shot. He was diagnosed with a laceration to the head, which

 required ten staples to close, and a concussion. While at the hospital, one of the

 officers asked Sherman if he was a teacher and when Sherman said yes, commented

 that he could kiss his career goodbye. (Id. at 62-69.)

       Sherman was then brought to the precinct. While there he requested Advil

 for the pain, which request was refused. He spent the night in jail. (Id. at 69-70.)

       In addition to a Bachelor of Science, Sherman has two Master’s degrees. On

 April 1, 2015 he was employed as a teacher and as the Dean of Bay Academy Middle

 School, a highly competitive magnet school. Under New York City Board of

 Education rules, “if you have a felony, you can’t be around kids.” Thus, on his return



                                        Page 4 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 5 of 22 PageID #: 819




 to work, he was removed from both of his prior positions, forbidden to have contact

 with students, and directed to report to the reassignment center, also known as the

 “rubber room.” From there he became a substitute teacher, which entailed getting a

 phone call each morning as to which school he should report to, and as a result

 bounced around at different schools. Realizing that he would never get his career

 back, he enrolled in a real estate course and obtained his real estate license. (Id. at

 50-51, 72-77.)

       In addition to physical injuries, Sherman struggled with depression after the

 incident. He sought medical attention and was prescribed Adderall which helped

 him focus and get his motivation back. (Id. at 77-78.)

       With the consent of McGarrigle, the criminal charges against Sherman were

 ultimately dropped from felony assault on a police officer to a simple disorderly

 conduct. Sherman paid $10,000 to his criminal defense lawyer. (Id. at 75, 80.)

       C.     Acquilino’s Testimony

       Acquilino and McGarrigle were both on solo patrol but arrived at the scene at

 about the same time. Acquilino interviewed Tatiana while she stood on the side of

 the car near the curb and attempted to calm her down. Sherman was “[f]or the most

 part . . . staying out of it.” As he placed Tatiana under arrest because she refused to

 be quiet, he felt contact from his back causing him to sway but did not see what

 caused the contact. He never observed Sherman resisting arrest, behave

 combatively or jump on McGarrigle. By the time he handcuffed Tatiana, McGarrigle

 had already handcuffed Sherman and had him sitting down in front of the police



                                       Page 5 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 6 of 22 PageID #: 820




 car. He did not recall when he first observed Sherman was bleeding. Those portions

 of the police report that involved Sherman were written by McGarrigle and based

 on McGarrigle’s observations alone. (Tr. at 90-99, 108-118.)

       D. McGarrigle’s Testimony

       When McGarrigle arrived at the scene, Tatiana appeared intoxicated and was

 in the middle of the street screaming, and having a verbal argument with Sherman.

 He approached Sherman who told him he was having an argument with his

 girlfriend. Sherman was compliant and calm. After speaking with Sherman,

 McGarrigle encouraged him to leave the scene. (Tr. at 122-23, 131-33.)

       McGarrigle then went to speak with Acquilino and Tatiana who were

 standing at the rear of Sherman’s vehicle on the passenger side. Acquilino was

 facing the front of the vehicle, speaking with Tatiana. McGarrigle stood at the rear

 of the vehicle on the driver’s side behind Acquilino. Sherman proceeded to exit the

 vehicle and ran around the front of the vehicle and tried to get Acquilino’s hands off

 of Tatiana, coming over the top of him from behind. At that point McGarrigle

 pushed Sherman back and put himself between Sherman and Acquilino. He told

 Sherman he was under arrest and tried to handcuff him. Because he was resisting

 being handcuffed, McGarrigle used an arm takedown, a technique where you take

 someone’s arm, twist it and spin them in a circle to gain momentum and drive them

 to the ground. He did not strike Sherman with a baton; he does not carry it and it

 was inside his bag in his police car at the time of the incident. While he saw blood




                                      Page 6 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 7 of 22 PageID #: 821




 on Sherman, he does not know how he came to be bleeding. An ambulance was

 called for Sherman. (Id. at 124-28, 134-41.)

 II.   The Jury’s Verdict

       Having heard two days of testimony, the jury returned a verdict in favor of

 Plaintiff for the sums earlier mentioned. Specifically, the jury found in favor of

 Plaintiff on his federal § 1983 claim for excessive force and his state law claims for

 assault and battery. There was no request by Defendant for the submission of

 special interrogatories in connection with the verdict.

                                     DISCUSSION

 I.    Legal Standard

       A.     Rule 50

       Rule 50 "imposes a heavy burden on a movant, who will be awarded

 judgment as a matter of law only when 'a party has been fully heard on an issue

 during a jury trial and the court finds that a reasonable jury would not have a

 legally sufficient evidentiary basis to find for the party on that issue.' " Cash v.

 County of Erie, 654 F.3d 324, 333 (2d Cir. 2011), cert. denied, 132 S. Ct. 1741 (2012)

 (quoting Fed. R. Civ. P. 50(a)(1)); accord Bucalo v. Shelter Island Union Free Sch.

 Dist., 691 F.3d 119, 127-28 (2d Cir. 2012). The "burden is particularly heavy where,

 as here, the jury has deliberated in the case and actually returned its verdict in

 favor of the non-movant." Cash, 654 F.3d at 333 (internal quotation marks

 omitted); accord Cross v. N.Y. City Transit Auth., 417 F.3d 241, 248 (2d Cir. 2005).

 "Under such circumstances, the district court may set aside the verdict only where



                                       Page 7 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 8 of 22 PageID #: 822




 there is such a complete absence of evidence supporting the verdict that the jury's

 findings could only have been the result of sheer surmise and conjecture, or there is

 such an overwhelming amount of evidence in favor of the movant that reasonable

 and fair minded [persons] could not arrive at a verdict against him." Id. (citations,

 alterations, and internal quotation marks omitted); accord Stampf v. Long Island R.

 Co., 761 F.3d 192, 197-98 (2d Cir. 2014); see also, e.g., Zellner v. Summerlin, 494

 F.3d 344, 371 (2d Cir. 2007) (stating that a Rule 50 motion may be granted only if

 the court concludes that "a reasonable juror would have been compelled to accept

 the view of the moving party" (internal quotation marks omitted)).

       In deciding a motion under Rule 50, the Court must disregard any evidence

 that weighs against the jury's verdict unless the jury was required to believe it.

 Zellner, 494 F.3d at 370 (“Incontrovertible evidence relied on by the moving party,

 such as a relevant videotape whose accuracy is unchallenged, should be credited by

 the court on such a motion if it so utterly discredits the opposing party's version

 that no reasonable juror could fail to believe the version advanced by the moving

 party.’) The question is whether, if credibility assessments are made against the

 moving party and all reasonable inferences are drawn against the moving party, a

 reasonable jury nevertheless would have no choice but to find in the movant's favor.

 Zellner, 494 F.3d at 370-71 (citing Piesco v. Koch, 12 F.3d 332, 343 (2d Cir. 1993)).

 In other words the court may only grant a Rule 50 motion in this posture if there is

 " ‘such a complete absence of evidence supporting the verdict that the jury's finding

 could only have been the result of sheer surmise or conjecture, or . . . [there is] such



                                       Page 8 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 9 of 22 PageID #: 823




 an overwhelming amount of evidence in favor of the movant that reasonable and

 fair minded men [and women] could not arrive at a verdict against him.' " Cross,

 417 F.3d at 247 (quoting Song v. Ives Labs., Inc., 957 F.2d 1041, 1046 (2d Cir.

 1992)). “Judgment as a matter of law on an issue as to which the movant bears the

 burden of proof is rare." Broadnax v. City of New Haven, 415 F.3d 265, 270 (2d Cir.

 2005) (internal quotation omitted).

       B.     Rule 59

       Federal Rule of Civil Procedure 59 provides that a Court may order a new

 trial "for any reason for which a new trial has heretofore been granted in an action

 at law in federal court." Fed. R. Civ. P. 59(a)(1)(A). The standard for granting a new

 trial under Rule 59(a) is less stringent than the standard for judgment as a matter

 of law under Rule 50. See, e.g., Manley v. AmBase Corp., 337 F.3d 237, 244-45 (2d

 Cir. 2003). Granting a new trial is appropriate where "the jury has reached a

 seriously erroneous result, or its verdict is a miscarriage of justice." Nimely v. City

 of N.Y., 414 F.3d 381, 392 (2d Cir. 2005) (internal quotation marks and citations

 omitted). "Unlike judgment as a matter of law, a new trial may be granted even if

 there is substantial evidence supporting the jury's verdict. Moreover, a trial judge is

 free to weigh the evidence himself and need not view it in the light most favorable

 to the verdict winner." DLC Mgmt. Corp. v. Town of Hyde Park, 163 F.3d 124, 134

 (2d Cir. 1998). But when "a verdict is predicated almost entirely on the jury's

 assessments of credibility, such a verdict generally should not be disturbed except

 in an egregious case, to correct a seriously erroneous result, or to prevent a



                                       Page 9 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 10 of 22 PageID #: 824




  miscarriage of justice." ING Global v. United Parcel Serv. Oasis Supply Corp., 757

  F.3d 92, 99 (2d Cir. 2014) (internal quotations omitted); see also Raedle v. Credit

  Agricole Indosuez, 670 F.3d 411, 417-19 (2d Cir. 2012) (noting that a district court

  judge "must exercise their ability to weigh credibility with caution and great

  restraint," and may not "freely substitute his or her assessment of the credibility of

  witnesses for that of the jury simply because the judge disagrees with the jury"

  (quoting DLC Mgmt. Corp., 163 F.3d at 134, and United States v. Landau, 155 F.3d

  93, 104 (2d Cir.1998)).

  II.    Defendant’s Motion

         In support of his Rule 50 motion, defendant argues that “under the

  circumstances he faced in trying to take Sherman into custody, after he interfered

  with the arrest of Tatiana Ritter and with him fighting and struggling, the

  [defendant’s] use of force was reasonable, and was the least amount of physical force

  required to seize Sherman.” (Def.’s Mem in Supp. at 6.) Further, even if the force

  used was excessive, he is entitled to qualified immunity. (Id. at 7-9.) With respect to

  his Rule 59 motion, he asserts that the verdict is against the weight of the evidence

  and that the Court should reduce all damage awards under remittitur.

         The Court will address each of these arguments in turn.

  III.   The Evidence Permitted the Jury to
         Find that Defendant Used Excessive Force

         Given the totality of the circumstances, see Stansbury v. Wertman, 721 F.3d

  84, 89 (2d Cir. 2013), a reasonable jury could conclude that Defendant used

  excessive force against Sherman. There was ample evidence at trial that Sherman

                                       Page 10 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 11 of 22 PageID #: 825




  remained calm throughout his interactions with McGarrigle. Indeed, McGarrigle

  admittedly suggested that Sherman should leave. McGarrigle was not alarmed by

  Sherman approaching Acquilino and Tatiana and he did not alert his partner to any

  potential threat from Sherman. Moreover, McGarrigle’s testimony regarding the

  incident was contradictory. At one point he stated Sherman walked calmly toward

  Acquilino and in another that Sherman ran towards Acquilino. The jury was not

  required to accept the version of the events favorable to Defendant’s position.

  Moreover, the jury could have reasonably determined that even if Sherman was

  attempting to interfer with Tatiana’s arrest, McGarrigle’s striking Sherman twice

  on his head with a baton was more force than reasonably necessary under the

  circumstances. In sum, there was more than adequate testimony to support the

  jury’s conclusion that McGarrigle used excessive force by striking Sherman twice in

  the head with his baton.

        Nor is McGarrigle entitled to qualified immunity.

        “Qualified immunity protects public officials from liability for civil damages

  when one of two conditions is satisfied: (a) the defendant’s actions did not violate

  clearly established law, or (b) it was objectively reasonable for the defendant to

  believe that his action did not violate such law.” Garcia v. Does, 779 F.3d 84, 92 (2d

  Cir. 2015) (internal quotation marks and citations omitted). Accord Mullenix v.

  Luna, - - U.S. - -, 136 S. Ct. 305, 308, 193 L.Ed.2d 255 (2015) (“The doctrine of

  qualified immunity shields officials from civil liability so long as their conduct does

  not violate clearly established statutory or constitutional rights of which a



                                        Page 11 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 12 of 22 PageID #: 826




  reasonable person would have known.” (internal quotation marks omitted)). The

  relevant, dispositive inquiry in determining whether a right is clearly established is

  whether it would be clear to a reasonable officer that his conduct was unlawful in

  the situation he confronted.” Garcia, 779 F.3d at 92 (internal quotation marks and

  citation omitted).

        Preliminarily, the Court notes that there was no request by the defense for

  special interrogatories to be put to the jury in order to elucidate the jury’s verdict.

  For example, there was no request as to whether McGarrigle believed Sherman was

  going to interfere with Tatiana’s arrest or acting in a menacing manner; there was

  no request as to whether it appeared to McGarrigle that Sherman was going to

  attack Acquilino. Absent that information, among others, the Court must construe

  the evidence in favor of Plaintiff and such a construction does not permit the

  conclusion that McGarrigle is entitled to qualified immunity. See Zellner v.

  Summerlin, 494 F.3d 344, 368 (2d Cir. 2007) (“To the extent that a particular

  finding of fact is essential to a determination by the court that the defendant is

  entitled to qualified immunity, it is the responsibility of the defendant to request

  that the jury be asked the pertinent question. If the defendant does not make such

  a request, he is not entitled to have the court, in lieu of the jury, make the needed

  factual finding.”); Ellis v. LaVecchia, 567 F. Supp. 2d 601, 609 (S.D.N.Y. 2008)

  (holding that because defendant “failed to request special interrogatories going to

  the factual issues relating to [p]laintiffs’ malicious prosecution claim, the record is

  insufficient to permit the Court to make a finding in Defendant’s favor on the



                                        Page 12 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 13 of 22 PageID #: 827




  qualified immunity issue as a matter of law under Rule 50”). Viewed in the light

  most favorable to Sherman, he was not committing any crime, was not resisting

  arrest at the time he was struck, and was not menacing or engaging in threatening

  activity. The unprovoked striking of a private citizen violates clearly established

  law. See, e.g., O’Hara v. City of New York, 570 F. App’x 21, 23-24 (2d Cir. 2014) (No

  reasonable police officer could have thought that he was authorized to repeatedly

  punch arrestee, an unarmed, non-menacing 17-year-old, in effecting his arrest,

  precluding relief on officer's post-verdict motion for qualified immunity.)1

         To the extent the current motion is premised on the assertion that Defendant

  is entitled to qualified immunity on the claim for excessive force it is denied.

  IV.    Weight of the Evidence

         According to Defendant “each and every one of the jury’s findings of liability

  . . . is against the clear weight of evidence: (1) the force used against plaintiff was

  reasonable and justified under the circumstances confronting McGarrigle” and (2)

  he did not act “so reprehensibly that punitive damages are warranted.” In support

  thereof Defendant relies upon the same version of acts it urges on the Rule 50

  motion. For the reasons set forth in section III supra, there was ample evidence to

  support the jury’s determination that McGarrigle used excessive force. The verdict

  was not against the weight of the evidence.




  1
   It is also noteworthy that Defendant did not make a motion for a directed verdict on the issue of
  qualified immunity at any time before the case was submitted to the jury and does not argue here
  manifest injustice so as to require its consideration despite the lack of a motion. See Fox v.
  Triborough Bridge and Tunnel Auth., 2020 WL 2616032, * 3 (E.D.N.Y. May 22, 2020).

                                             Page 13 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 14 of 22 PageID #: 828




  V.    The Request for Remittitur

        Defendant also seek a new trial on damages, or in the alternative remittitur.

  Remittitur is the “process by which a court compels a plaintiff to choose between

  reduction of an excessive verdict and a new trial.” Earl v. Bouchard Transp. Co.,

  917 F.2d 1320, 1328 (2d Cir.1990). Although he nominally challenges the total

  award, i.e., $1,100,000.000 in compensatory and punitive damages, his argument

  focuses on the amount of punitive damages awarded. Nonetheless, the Court will

  address both components of the award.

        A.     The Compensatory Damages Award is Not Excessive

        Turning first to the compensatory damages award, given Plaintiff’s testimony

  about the pain he suffered and the lasting effects of being struck on the head twice

  by a baton, the award of $100,000 is not excessive. Similar verdicts have been

  upheld in cases where a defendant struck a plaintiff in the head causing physical

  injuries plus emotional distress. See, e.g., Di Sorbo v. Hoy, 343 F.3d 172 (2d Cir.

  2003) (remitting award of $400,000 in compensatory damages to $250,000 where

  plaintiff suffered bruises on her head, right forehead, lower part of her mandible,

  area behind her left ear, right shoulder, hands, left elbow, and spine, two large

  hematomas on her head, and psychological injuries as result of police officer's use of

  excessive force and battery); Dancy v. McGinley, 843 F.3d 93 (2d Cir. 2016)

  (Upholding $81,500 excessive force award against officer in § 1983 action, as

  remitted by district court, to a 17 year-old high school student, who suffered



                                       Page 14 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 15 of 22 PageID #: 829




  bruising and abrasions to his head, face, and torso as result of an inexcusable

  beating by police officers, where student's testimony about his substantial

  emotional injuries was sufficiently corroborated, and awards were within

  permissible range of compensatory awards approved in other excessive force cases.);

  O'Neill v. Krzeminski, 839 F.2d 924 (2d Cir. 1988) (award of $80,000 in

  compensatory damages for excessive force claim where plaintiff was struck

  repeatedly about the head by officers while handcuffed was not excessive); Nash v.

  Sue Har Equities, LLC, 45 A.D. 3d 545, 846 N.Y.S.2d 215 (2d Dep’t 2007)

  (compensatory damages in the amount of $100,000 appropriate for assault and

  battery where plaintiff suffered pain to his head and a laceration requiring several

  stitches).

         Given the foregoing cases, together with the testimony that Plaintiff was

  struck twice, requiring ten staples and resulting in a concussion, and suffered from

  depression after the incident, the compensatory damages award is not excessive.

         B.    Remittitur is Granted with Respect to Punitive Damages

         “Awards of punitive damages are by nature speculative, arbitrary

  approximations. No objective standard exists that justifies the award of one

  amount, as opposed to another, to punish a tortfeasor appropriately for his

  misconduct. Nor is there any formula to determine the dollar amount needed to

  effectuate deterrence. Even if there is no such thing as a correct amount of punitive

  damages, a legal system has an obligation to ensure that such awards for




                                      Page 15 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 16 of 22 PageID #: 830




  intangibles be fair, reasonable, predictable, and proportionate.” Payne v. Jones, 711

  F.3d 85, 93 (2d Cir. 2013) (internal citations omitted.)

        In fulfilling their obligation to ensure that punitive damages award are “fair,

  reasonable, predictable, and proportionate,” courts are to use the following

  guideposts set by the Supreme Court in BMW of N. America v. Gore, 517 U.S. 559

  (1996): “(1) degree of reprehensibility of the defendant’s conduct, (2) relationship of

  the punitive damages to the compensatory damages, and (3) criminal and civil

  penalties imposed by the state’s law for the misconduct in question.” Payne, 711 at

  101 (citing Gore, 517 U.S. at 574-75); accord Turley v. ISG Lackawanna, Inc., 774

  F.3d 140, 165 (2d Cir. 2014). It is to an examination of these factors that the court

  now turns.

        The first Gore factor, the reprehensibility of the defendants' conduct, is

  “[p]erhaps the most important indicium of the reasonableness of a punitive

  damages award.” Gore, 517 U.S. at 575. In assessing the reprehensibility of conduct,

  three “aggravating factors” have been identified. They include: “(1) whether a

  defendant's conduct was violent or presented a threat of violence, (2) whether a

  defendant acted with deceit or malice as opposed to acting with mere negligence,

  and (3) whether a defendant has engaged in repeated instances of misconduct.” Lee

  v. Edwards, 101 F.3d 805, 806 (2d Cir. 1996) (citing Gore, 517 U.S. at 576).

        Here, the although the conduct was violent, there was no evidence presented

  that Defendant engaged in repeated instances of the relevant wrongdoing.

  Moreover, although there is scant evidence that McGarrigle’s actions in striking



                                        Page 16 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 17 of 22 PageID #: 831




  Sherman were motivated by malice, his reported action afterward in intentionally

  stepping-on and cracking suggests otherwise. It is another aggravating factor that

  McGarrigle’s conduct is criminalized in New York as a class “A” misdemeanor. See

  Payne, 711 F.3d at 101 (citing N.Y. Penal Law § 120.00). Mitigating factors include

  that by his own admission Sherman went to step between Tatiana and Acquilino,

  that McGarrigle and Acquilino called an ambulance ensuring Plaintiff received

  medical treatment, and that he only struck Sherman twice, as opposed to

  repeatedly. In short, although McGarrigle’s conduct was reprehensible and justified

  an award of punitive damages, the “degree of reprehensibility” demonstrates that a

  $1,000,000.00 award is excessive. Cf. id.

         Moreover, the Court has grave concerns that in setting the punitive damages

  award, the jury considered plaintiff’s testimony concerns the effect of the April 1

  “incident” on his career as an educator. With respect to that issue, the jury was

  instructed that as there is no cause of action for false arrest, they could not award

  Sherman damages for injuries proximately caused by his arrest. Further, “as to the

  damages plaintiff claims related to his employment, he cannot recover those

  damages to the extent they were proximately caused by his arrest and prosecution.

  He can only recover for those damages to the extent they were a reasonably

  foreseeable consequence of the use of excessive force.” Here, there is a lack of

  evidence causally linking Sherman’s reassignment to the use of excessive force.

  Rather he testified that it was because “if you have felony, you cannot be around

  kids.” Tr. at 71.



                                       Page 17 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 18 of 22 PageID #: 832




        The second Gore factor is the ratio of punitive to compensatory damages.

  Here that ratio is a 10:1. In this regard, the following excerpt from in Payne is

  instructive:

        When the compensable injury was small but the reprehensibility of the
        defendant's conduct was great, the ratio of a reasonable punitive
        award to the small compensatory award will necessarily be very high.
        See, e.g., State Farm, 538 U.S. at 425, 123 S. Ct. 1513 (“[R]atios greater
        than those we have previously upheld may comport with due process
        where a particularly egregious act has resulted in only a small amount
        of economic damages.” (internal quotation marks omitted)); Lee, 101
        F.3d at 811 (“[I]n a § 1983 case in which the compensatory damages
        are nominal, a much higher ratio can be contemplated.... [T]he use of a
        multiplier to assess punitive damages is not the best tool....”). If in
        such cases significant punitive awards are not available, because of the
        high ratio in relation to the compensatory award, a plaintiff will often
        be unable to sue as attorneys would be unable to collect a reasonable
        fee through a contingency arrangement. Thus, in cases of very small
        injury but very reprehensible conduct, the appropriate ratios can be
        very high. In Lee, for instance, the plaintiff was awarded $1 in nominal
        damages and $200,000 in punitive damages on his malicious
        prosecution claim under 42 U.S.C. § 1983 against a police officer who
        attacked him and then falsely accused him of assault. See Lee, 101
        F.3d at 807–08. On appeal, we reduced the punitive damages to
        $75,000. See id. at 813. Even after the remittitur, the ratio was huge at
        75,000 to 1. But 75,000 to 1 was an appropriate ratio on those facts. In
        such cases, the large size of the ratio has no necessary bearing on the
        appropriateness of the amount of punitive damages. On the other
        hand, when the harm to the plaintiff is substantial, and sufficient to
        result in a compensatory award large enough to finance a reasonable
        contingent attorneys' fee, even a single digit ratio can mean a high
        punitive award approaching $1 million. Thus, the Supreme Court
        observed in State Farm, “When compensatory damages are
        substantial, then a lesser ratio, perhaps only equal to compensatory
        damages, can reach the outermost limit. . . .” 538 U.S. at 425, 123 S.Ct.
        1513.

        Here, the ratio of the $300,000 punitive damages award to Jones's
        $60,000 compensatory award is 5 to 1. The ratio, without regard to the
        amounts, tells us little of value in this case to help answer the question
        whether the punitive award was excessive. Had the facts of the harm
        to Payne been such that the jury appraised his compensable loss at

                                       Page 18 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 19 of 22 PageID #: 833




        only $10,000 based on the same conduct by Jones, and the jury had
        imposed a punitive award on Jones of $100,000, we would not consider
        the punitive award excessive, even though the ratio of 10–to–1 would
        have been twice as high as the 5–to–1 ratio that actually resulted. On
        the other hand, if exactly the same conduct by Jones had caused Payne
        $300,000 of compensable harm by reason of a concealed susceptibility
        of which Jones was not aware, and the jury had imposed the same
        $300,000 in punitive damages, the punitive damages would appear to
        us to be very high (because of the relevant low degree of
        reprehensibility of Jones's conduct) although representing only a 1–to–
        1 ratio. The 5–to–1 ratio of punitive to compensatory damages, by
        itself, tells nothing about whether the punitive award was excessive,
        but given the substantial amount of the compensatory award, the
        punitive award five times greater appears high.

  711 F.3d at 102–03; accord State Farm Mutual Automobile Insurance Co. v.

  Campbell, 538 U.S. 408, 425 (2003) (stating that “in practice, few awards exceeding

  a single-digit ratio between punitive and compensatory damages, to a significant

  degree, will satisfy due process,” but later stating in the same opinion that greater

  ratios “may comport with due process where a particularly egregious act has

  resulted in only a small amount of economic damages.”); Lee v. Edwards, 101 F.3d

  805, 811 (2d Cir. 1996) (noting that a punitive damages award over 500 times

  greater than a compensatory damages award could be reasonable where the

  compensatory damages are nominal); but cf. Turley, 774 F.3d at 165 (“As a general

  matter, the four-to-one ratio of punitive to compensatory damages awarded is close

  to the line of constitutional impropriety. And where, as here, the compensatory

  damages award is imprecise because of the nature of the injury and high when

  compared with similar cases, lesser ratio, perhaps only equal to compensatory

  damages, can reach the outermost limit of the due process guarantee.”) (internal

  quotation marks and citations omitted).

                                       Page 19 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 20 of 22 PageID #: 834




         Viewed against the foregoing, and given the substantial compensatory

  damages awarded, the ratio of 10:1 appears high.

         Turning to the third Gore factor, the decision in Payne is once again

  instructive.2

        Applying [the third] guidepost to this case, it appears that Jones's
        conduct could support his prosecution in New York for a class “A”
        misdemeanor of assault in the third degree. See N.Y. Penal Law §
        120.00. An individual is guilty of assault in the third degree when,
        “[w]ith intent to cause physical injury to another person, he causes such
        injury to such person or to a third person.” Id. Assault in the third
        degree is punishable by a prison sentence up to a maximum of one year,
        see id. § 70.15(1), and by a fine not to exceed $1,000, see id. § 80.05(1).
        However, the law does not mandate either a prison sentence or a fine.
        The fact that New York classes Jones's conduct as warranting criminal
        prosecution tends to confirm the appropriateness of the imposition of a
        punitive award. However, it tells little about the appropriateness of the
        amount of the award. At the same time, the fact that the offense is
        classed by New York as only a misdemeanor, and that courts are at
        liberty under New York law to impose no imprisonment or fine
        whatsoever on a violator (while New York law mandates minimum
        sentences for numerous offenses), tend to suggest that New York
        regards this conduct as occupying the lower echelons of criminality.
        As the law allows New York courts complete discretion as to the
        sentence to be imposed, the punishment that New York courts would
        impose on one found guilty of this misdemeanor would, of course,
        depend on a variety of factors, including importantly the degree of
        reprehensibility of the defendant's conduct. In cases where the degree of
        reprehensibility was most aggravated, a sentence of one year's
        imprisonment could be imposed, as well as a fine of up to $1,000.
        Without doubt a sentence of a year in jail is a substantial punishment.
        But when the degree of reprehensibility was low, the court might
        impose neither jail time nor fine. . . . The fact that New York does
        classify Jones's conduct as a class “A” misdemeanor . . . strongly



  2
   The Second Circuit described the conduct at issue in Payne as follows: “Payne kicked Jones in the
  groin area. Jones reacted by punching Payne in the face and neck seven to ten times and kneeing
  him in the back several times. Payne, who was still handcuffed, defended himself by putting his
  hands up to cover his face and rolling on the bed to turn his back toward Jones. A nurse rushed
  forward and grabbed Jones, who then stopped punching Payne. The attack lasted 30 seconds or less.”
  711 F.3d at 88.

                                            Page 20 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 21 of 22 PageID #: 835




       supports the imposition of some punitive award, but it tells very little
       about whether the particular award was excessive.

  Payne, 711 F.3d at 103–04 (footnotes omitted).

        Having considered the Gore factors, the Court finds that a punitive damage

  award of $200,000.00 is appropriate in this case. Although the conduct of

  Defendants was reprehensible, there is no evidence that it was repetitive. Moreover,

  it appears that the compensatory award was for pain and suffering and the amount

  of that award is substantial. Finally, New York regards the conduct at issue as

  being on the lower end of criminality.

        The propriety of a $200,000 punitive damages award is confirmed when

  compared to awards for similar conduct. For example, in Payne, another excessive

  force case, the jury’s punitive damages award of $300,000 was found excessive and

  reduced to $100,000. 711 F.3d at 106. Similarly, in DiSorbo v. Hoy, 343 F.3d 172,

  189 (2d Cir. 2003), the Second Circuit reduced a $1.275 million punitive damages

  award to $75,000. In that case the defendant officer arrested the plaintiff after she

  spurned his advances at a bar. Once at the police station, the defendant slammed

  the plaintiff into the entry door and then pushed her against a wall, grabbing her

  throat and choking her. He responded to her efforts to defend herself by throwing

  her to the ground and striking her repeatedly.




                                       Page 21 of 22
Case 2:16-cv-01416-DRH-AYS Document 81 Filed 06/10/20 Page 22 of 22 PageID #: 836




          In sum, the punitive damages award of $1,000,000.00 is excessive and

  remittitur is appropriate. Defendant is granted a new trial on punitive damages3

  unless Plaintiff accepts a reduced punitive damages award totaling $200,000.00.

                                                CONCLUSION

                   For the reasons set forth above, Defendants’ motion pursuant to Fed.

  R. Civ. Pro. 50 and 59 is granted to the extent that Defendant is granted a new trial

  on punitive damages unless Plaintiff accepts a reduced punitive damages award

  totaling $200,000.00; it is otherwise denied. Plaintiff shall advise the Court on or

  before July 10, 2020 whether he accepts the remittitur.

          SO ORDERED.

  Dated: Central Islip, New York                                s/ Denis R. Hurley
         June 10, 2020                                          Denis R. Hurley
                                                                United States District Judge




  3
   See Payne, 711 F.3d at 106 (vacating punitive damages award and ordering a new trial limited to the issue of the
  amount of punitive damages unless plaintiff agreed to remittitur).

                                                   Page 22 of 22
